Citation Nr: 1142561	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence was presented to reopen a prior claim for entitlement to service connection for a skin disability.  

2.  Whether new and material evidence was presented to reopen a prior claim for entitlement to service connection for a disability of the joints and muscles, to include as due to an undiagnosed illness.  

3.  Entitlement to compensation for aid and attendance.

4.  Entitlement to service connection for generalized arthritis.

5.  Entitlement to service connection for Raynaud's syndrome.  

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a cardiovascular disability manifested by arterial wall thickening and poor circulation.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for an eye disability, claimed as visual disturbances.

10.  Entitlement to service connection for a skin disability.

11.  Entitlement to service connection for hair loss, to include as due to an undiagnosed disability.

12.  Entitlement to service connection for a disability of the central nervous system.

13.  Entitlement to service connection for a swelling of the bilateral upper and lower extremities.  

14.  Entitlement to service connection for a joint and muscle disability, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico. 

The issues of entitlement to aid and attendance and entitlement to service connection for generalized arthritis, Raynaud's syndrome, migraine headaches, a cardiovascular disorder, bilateral hearing loss, an eye disability, a skin disability, hair loss, a central nervous system disability, swelling of the bilateral upper and lower extremities, and a muscle and joint disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2003 RO decision denied entitlement to service connection for a skin disability and a joint or muscle disability, claimed as joint and muscle pain; the Veteran did not appeal. 

2. Evidence received since the July 2003 RO decision is new and material, and the Veteran's claims must be reopened.


CONCLUSIONS OF LAW

1.  The July 2003 RO decision that denied entitlement to service connection for a skin disability and a joint and muscle disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2011). 

2. New and material evidence has been received since the July 2003 RO decision and the Veteran's claims for entitlement to service connection for a skin disability and a joint and muscle disability are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's original claims for entitlement to service connection for a skin disability and a joint and muscle disability were denied in a July 2003 RO decision; the Veteran did not appeal.  In November 2004, the Veteran filed a new claim for these disabilities.  The RO reopened the Veteran's claims, but continued to deny entitlement to service connection.  The Veteran appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.   

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claims because there was no evidence of a current disability related the Veteran's service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran has current skin and joint or muscle disabilities.  

The Veteran has submitted many letters from a private physician, Dr. D.K., who has stated that the Veteran suffers from numerous disabilities, including skin rashes and inflammation of the joints due to chemical exposure in service.  This evidence is new and material.  Accordingly, the Veteran's prior claims are reopened.  The issues of entitlement to service connection for a skin disability and entitlement to service connection for a joint and muscle disability, to include as due to an undiagnosed illness, are addressed in the Remand section below.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought by reopening the Veteran's claims.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

ORDER

New and material evidence having been received, the Veteran's prior claims for entitlement to service connection for a skin disability and entitlement to service connection for a joint and muscle disability, to include as due to an undiagnosed illness, are reopened.  

REMAND

The Veteran is seeking entitlement to service connection for numerous disabilities, which are listed above, as well as compensation for aid and attendance.

The Veteran's VA treatment records show that he is in receipt of disability benefits from the Social Security Administration (SSA).  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

No clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim, and associate them with the Veteran's claims file.  

Additionally, a December 2007 statement of the case indicates that the Veteran was provided a VA examination in September 2004; however, the Board has been unable to locate a copy of the examination report.  On remand, the RO should associate a copy of the September 2004 VA examination report with the Veteran's claims file.

Finally, the Board notes that evidence of record is conflicting as to the etiology of the Veteran's disabilities and indeed, as to whether he even has any of the claimed disabilities.  While the Veteran has submitted statements from private physicians who opine that the Veteran has a host of serious medical problems related to chemical exposure in service, many of the disabilities the Veteran has claimed have not been observed by VA examiners or treatment providers and several VA physicians have suggested that the Veteran either suffers from a somatoform disorder or is malingering.  

In an effort to resolve this conflict, on remand the Veteran should be provided a comprehensive general medical examination, to include audiological and eye examinations.  

The examiner is first asked to determine whether the Veteran suffers from the following disabilities: generalized arthritis or some other disability of the joints or muscles, Raynaud's syndrome, migraine headaches, a cardiovascular disorder characterized by thickened arterial walls and poor circulation, an eye disability, a skin disability such as chronic rashes or lesions, hair loss, a disability causing deterioration of the central nervous system, and a disability that causes swelling of the extremities.  

Once the examiner has determined whether or not the Veteran suffers from the claimed disabilities, he or she is asked to opine whether it is at least as likely as not (fifty percent or greater) that these disabilities had onset during service or were caused or aggravated by the Veteran's active military service.  The examiner should address whether the Veteran's disabilities are the result of chemical exposure from flame retardants or other chemical the Veteran was exposed to as a firefighter in service or whether they are symptoms of a chronic undiagnosed Gulf War illness due to the Veteran's service in Saudi Arabia.  It is important for the examiner to provide an explanation for his or her conclusions.  If such an opinion cannot be provided, the examiner must explain why.  

Accordingly, the case is REMANDED for the following action:

1. On remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If these records are unavailable, a formal finding of unavailability should be placed of record.  

2. Associate the September 2004 VA examination report with the Veteran's claims folder.  

3. After this is done, schedule the Veteran for a comprehensive VA medical examination.  

The examiner is first asked to determine whether the Veteran suffers from the following disabilities: generalized arthritis or some other disability of the joints or muscles, Raynaud's syndrome, migraine headaches, a cardiovascular disorder characterized by thickened arterial walls and poor circulation, an eye disability with visual impairment, a skin disability such as chronic rashes or lesions, hair loss, a disability causing deterioration of the central nervous system, and a disability that causes swelling of the extremities.  

In this regarding, the Board must unfortunately note that there are significant indications in the record that the Veteran is exaggerating his complaints.  This fact should be taken into consideration during this evaluation.  

Once the examiner has determined whether or not the Veteran suffers from the claimed disabilities, he or she is asked to opine whether it is at least as likely as not (fifty percent or greater) that these disabilities had onset during service or were caused or aggravated by the Veteran's active military service.  The examiner should address whether the Veteran's disabilities are the result of chemical exposure from flame retardants or other chemicals the Veteran was exposed to as a firefighter in service or whether they are symptoms of a chronic undiagnosed Gulf War illness due to the Veteran's service in Saudi Arabia.  It is important for the examiner to provide an explanation for his or her conclusions.  If such an opinion cannot be provided, the examiner must explain why.  

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed. 

4.  When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


